DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 5/25/2022 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s parent Application No. 15/393684, filed on 12/29/2016.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11379418 in view of Houston.  Although there’s no mention of synchronization, Houston teaches synchronization of the content item change and this would be obvious to one of ordinary skill in the art because synchronization of items which are shared is a known technique in the field of computer science and would yield predictable results such as making sure the same file version shows in both client devices.

17/824590
At least one non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: detect a content item change event, wherein the content item change event is associated with a user account of a content management system and wherein the content item change event pertains to a shared content item accessible to at least one other user account of the content management system; compare a source file system path for the content item change event with a destination file system path for the content item change event to determine that the content item change event causes the shared content item to become unavailable to the at least one other user account based on the source file system path being shared with the at least one other user account and the destination file system path not being shared with the at least one other user account; based on the content item change event causing the shared content item to become unavailable to the at least one other user account, provide a notification that informs the user account associated with the content item change event that the content item change event will result in making the shared content item unavailable to the at least one other user account; and receive a user interaction corresponding with selectable options in the notification, wherein when a selection of an undo option is received, return the shared content item to the source file system path, and when a selection of a continue option is received, process the content item change event.
Patent No. 11379418
At least one non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: detect, by a content management synchronization service at a client device a content item change event on the client device, wherein the content item change event is associated with a user account of a content management system and wherein the content item change event pertains to a shared content item accessible to at least one other user account of the content management system; compare, by the content management synchronization service, a source file system path for the content item change event with a destination file system path for the content item change event to determine a canonical move causing the content item change event; determine, by the content management synchronization service, that the content item change event is the canonical move of the shared content item from the source file system path that is shared with the at least one other user account to the destination file system path that is not shared with the at least one other user account causing the shared content item to become unavailable to the at least one other user account of the content management system, wherein the destination file system path is accessible to the user account; after determining that the content item change event will result in the shared content item being unavailable to the at least one other user account of the content management system, display a notification on the client device causing the content item change event, wherein the notification informs the user account associated with the content item change event that the content item change event will result in making the shared content item unavailable to the at least one other user account; and when a selection of the notification to undo the canonical move is received, return the shared content item to the source file system path, and when a selection of the notification to continue with the canonical move is received, synchronize the content item change event with the content management system.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 8825597 B1 (hereinafter referred to as “Houston”) in view of Stienhans et al. US 20070233803 A1 (hereinafter referred to as “Stienhans”).

As per claim 1, Houston teaches:
At least one non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: 
detect a content item change event, wherein the content item change event is associated with a user account of a content management system and wherein the content item change event pertains to a shared content item accessible to at least one other user account of the content management system (Houston, column 3, lines 30-35 – Contents are managed via synchronization and the contents can be shared.  Lines 55-67 – File events engine monitors the state of files in the synchronized folder to detect new files, modified files, and removed files.  Abstract, column 1, lines 53-56 – Folders are shared on client devices and changes on the contents in the folders are detected, wherein this is interpreted as pertaining to a shared content item on multiple accounts); 
compare a source file system path for the content item change event with a destination file system path for the content item change event to determine that the content item change event causes the shared content item to become unavailable to the at least one other user account based on the source file system path being shared with the at least one other user account and the destination file system path not being shared with the at least one other user account (Houston, column 3, lines 55-67 – Periodic comparisons of attributes of files in the folder to detect new, modified, and removed files are made in the system, wherein if a file is removed from one place and added to another this is interpreted as moving from a source to a destination.  Column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  A commit module then issues a restore command based on the list of deleted files that are still able to be restored.  Column 5, lines 52-57 also teaches when metadata server receives and successfully executes a commit instruction, notification server informs all clients subscribed to that folder that the folder contents have changed, wherein the commit instruction is interpreted as any instruction including a move which then notifies subscribing clients.  Also, a copy and a deletion is performed during a move, and when a file is deleted, it is no longer available to other user accounts); 
receive a user interaction corresponding with selectable options in the notification, wherein when a selection of an undo option is received, return the shared content item to the source file system path, and when a selection of a continue option is received, process the content item change event (Houston, column 6, lines 53-column 7, line 3 – A commit module issues a restore command based on the list of deleted files that are still able to be restored when the metadata server displays a list of deleted files that are still available to be restored.  Column 6, lines 53-column 7, line 3 – Metadata server changes the attribute of the deleted file to indicate that it is no longer deleted).
Although Houston teaches a notification to update any subscribing clients of a portential problem, Houston doesn’t go into detail about the notification specifically notifying the client that other users may be affected as well, however, Stienhans teaches:
based on the content item change event causing the shared content item to become unavailable to the at least one other user account, provide a notification that informs the user account associated with the content item change event that the content item change event will result in making the shared content item unavailable to the at least one other user account (Stienhans, [0008] and [0040] – When a shutdown process has been initiated by an administrator, a system status window displays information indicating which computers have unsaved data, in an unsaved data field, and displays information about applications still in use on other computers in an application status window.  This information can be presented to the administrator along with the user feedback as factors in the administrator's decision to continue, cancel, or reinitiate the shutdown sequence); and
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Houston’s invention as modified in view of Stienhans in order to notify one user that other users may be affected by an action; this is a known technique in the field of event management, specifically of fault management and the potential loss of data access, and would yield predictable results such as notifying users of a potential problem.  This is also advantageous, and desirable as stated in the background of Stienhans, to provide feedback to an administrator of the outcomes of an action as well as allow a vote from the other users for whether said action should continue or not (Stienhans, paragraph [0008]).

As per claim 2, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the notification is provided to a client device to be presented at a client application, wherein the client device accesses the content management system via the client application (Houston, Abstract – multiple clients connected over a network is interpreted as having an application layer).

As per claim 3, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein processing the content item change event includes synchronizing the content item change event between the content management system and a client device (Houston, column 3, lines 30-35 – Contents are managed via synchronization and the contents can be shared.  Lines 55-67 – File events engine monitors the state of files in the synchronized folder to detect new files, modified files, and removed files.  Abstract, column 1, lines 53-56 – Folders are shared on client devices and changes on the contents in the folders are detected, wherein this is interpreted as pertaining to a shared content item on multiple accounts).

As per claim 4, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the instructions are executed in an application layer on the computing system (Houston, Abstract – multiple clients connected over a network is interpreted as having an application layer).

As per claim 5, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the instructions to detect the content item change event include detecting that the content item change event is a move event (Houston, column 3, lines 55-67 – The file events engine detects new files, modified files, and removed files, wherein at least removed files are interpreted as moved files).

As per claim 6, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, including instructions to: 
detect a file system path for a location within a file system that the content item change event occurred (Houston, column 3, lines 55-67 – The file events engine detects the location of the folder or file where the change has occurred); 
determine whether the content item change event describes the source file system path or the destination file system path of the shared content item (Houston, column 3, lines 55-67 – Upon determining that a change has occurred to the synchronized folder, file events engine informs synchronization engine that a change has been detected, and the location (path) of the folder or file within the folder where the change has occurred, wherein a moved file would show that one source location would have one less file and one destination location would have one more file, wherein this is interpreted as a change description); and 
when the content item change event describes the source file system path, learn the destination file system path, and when the content item change event describes the destination file system path, learn the source file system path (Houston, column 3, lines 55-67 – The file events engine detects changes by comparing attributes of files in the folders on a periodic basis, wherein this would determine a change in both a source and destination if a file was moved from one location to another since the source would be changed in that a file would be missing and a destination would be changed in that there would be a new file).

As per claim 10, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the source file system path for the content item change event is associated with a shared directory and the destination file system path for the content item change event is associated with an unshared directory (Houston, column 6, lines 53-column 7, line 3 – When a file is deleted a notification server updates any subscribing clients of the issue.  This is interpreted as a determination of an unintentional change.  A commit module then issues a restore command based on the list of deleted files that are still able to be restored.  Column 4, lines 17-21 – The changed file can be in a directory, wherein if the file is deleted in a shared environment, this is interpreted as a file being associated with a shared directory, then with an unshared directory).

As per claim 11, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the content item change event is a content item addition describing an addition of the shared content item to the destination file system path, or content item deletion describing a deletion of a content item from the source file system path, and wherein the instructions are effective to cause the computing system to: 
determine that the content item deletion or the content item addition is part of a content item move when the source file system path does not match the destination file system path for the content item (Houston, column 6, lines 53-column 7, line 3 – Upon determining that a change has occurred to the synchronized folder, file events engine informs synchronization engine that a change has been detected, and the location (path) of the folder or file within the folder where the change has occurred. In this case, the change to the folder is the addition of a new file, wherein a path is detected and a determination that a new file is added).

Claims 12-17 are directed to a system performing steps recited in claims 1-6 with substantially the same limitations.  Therefore, the rejections made to claims 1-6 are applied to claims 12-17.

Claims 18-20 are directed to a computer-implemented method performing steps recited in claims 1-3 with substantially the same limitations.  Therefore, the rejections made to claims 1-3 are applied to claims 18-20.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of Stienhans and further in view of Midgley et al. US 20050071390 A1 (hereinafter referred to as "Midgely”).

As per claim 7, Houston as modified doesn’t explicitly teach indexes with unique identifiers, however, Midgley teaches:
The at least one non-transitory computer readable medium of claim 6, wherein the destination file system path is learned by the computing system by executing the instructions to: 
lookup the source file system path in a storage index to obtain a unique identifier for the shared content item that used to be stored at the source file system path (Midgley, [0050] – The detecting agent can compare summaries in a descending hierarchical manner, such as directory summaries, subdirectory summaries, and data file summaries, to identify policy data files, wherein directory summaries are interpreted as file system paths.  Paragraph [0051] – The delta agent can store, in an index, contents that can be uniquely associated with storage time); and 
query the file system to learn a current location of a content item having the unique identifier, the current location being the destination file system path (Midgley, [0050] – Based on identifying one or more policy data files including changed locations, the detecting agent can compare the second images of the policy data files having the changed locations with the corresponding baseline images to identify the changed locations, wherein a file which has changed locations is in a destination file system path).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Houston’s invention in view of Midgley in order to include indexes; this is advantageous to associate the stored contents, the respective storage times, the respective changed locations, and the respective file identifiers (Midgley, paragraph [0011]).

As per claim 8, Houston as modified with Midgley teaches:
The at least one non-transitory computer readable medium of claim 6, wherein the source file system path is learned by the computing system by executing the instructions to: 
determine a unique identifier for the shared content item stored at the destination file system path (Midgley, [0011] – Associating can include generating one or more indexes to associate the stored contents, the respective storage times, the respective changed locations, and the respective file identifiers.  Paragraph [0050] – Based on identifying one or more policy data files including changed locations, the detecting agent can compare the second images of the policy data files having the changed locations with the corresponding baseline images to identify the changed locations); and 
lookup the unique identifier in a storage index to obtain a most recent known path storing a content item having the unique identifier, the most recent known path being the source file system path (Midgley, [0011] and [0014] Indexes may include changed locations based on a file identifiers and the stored contents.  Paragraph [0015] – Querying the indexes can include determining that the changed locations are the same for two or more different storage times and identifying the stored contents of the changed locations associated with the latest of the different storage times).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of Stienhans and further in view of Zichterman et al. US 20140289280 A1 (hereinafter referred to as "Zichterman”).

As per claim 9, Houston as modified teaches:
The at least one non-transitory computer readable medium of claim 1, wherein the instructions are effective to further cause the computing system to: 
when the shared content item at the evaluated level of the source file system path is currently stored at the location identified by the source file system path, determine that a last content item that was determined to not be currently stored at the location identified by the source file system path is the shared content item that was moved (Houston, column 3, lines 55-67 – Periodic comparisons of attributes of files in the folder to detect new, modified, and removed files are made in the system).
although Houston teaches periodic comparisons of attributes of files in the folder to detect new, modified, and removed files in column 3, lines 55-67, Houston doesn't go into detail about how evaluation starts with the lowest level and progresses upward, however, Zichterman teaches:
evaluate the source file system path, wherein the source file system path may contain a plurality of levels of content items, starting with a lowest level (Zichterman, [0049] – When file f does not exist in a specific client location, the system is configured to iterate up the branch parent chain until it finds either a lightweight branch that holds that file or a fully populated perforce branch), and 
determine whether the shared content item at an evaluated level of the source file system path is currently stored at a location identified by the source file system path (Zichterman, [0049] – File f is determined not to exist in a specific client location); 
when the shared content item at the evaluated level of the source file system path is not currently stored at the location identified by the source file system path, iterate the evaluation of the source file system path at a progressively higher level content item in the source file system path (Zichterman, [0049] – The system is configured to iterate up the branch parent chain until it finds either a lightweight branch that holds that file or a fully populated perforce branch); and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hartley et al. US 8707035 B2 teaches high privacy of file synchronization with sharing functionality (Abstract).
Mercer et al. US 20090164534 A1 teaches detecting modified files and/or directories in a storage device (Abstractt).
Augustine et al. US 20080270481 A1 teaches accessing and providing item management functionality with synchronization relationships that share data using a feed that may itself contain synchronization and item information (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152